DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 01/12/2021.  Claims 1-8 have been amended and no claims added.  Claims 1-10 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/12/2021, with respect to claims 1-10 as rejected under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of claims 1-10 under 35 USC 112(b) have been withdrawn.
Applicant’s arguments, see the Remarks, filed 01/12/2021, with respect to claims 8-10 as rejected under 35 USC 112(d) have been fully considered.  Examiner points out that the claims 8-10 of 01/28/2021 appear to recite merely a subcomponent of the claims from which they depend thus fail to further limit the claims, however in light of the Examiner’s Amendment as detailed herein below to have claims 8-10 require the entire system of the claims from which they depend, the rejections of claims 8-10 under 35 USC 112(d) have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with G. PETER NICHOLS on 03/18/2021.

The application has been amended as follows: 
The claims have been amended as follows:
Claim 8, lines 1-2, replace “A container engaging with the system according to claim 1 to form a variable volume chamber and hub” with –The system according to claim 1 wherein—
Claim 8, line 3, replace “formed” with –is formed—
Claim 8, line 3, replace “sliding” with –slides—
Claim 8, lines 3-4, replace “edge of the hub resting” with –edge of a hub of the container resting—
Claim 9, line 1, replace “container” with –system—
Claim 10, line 1, replace “container” with –system--


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 remain allowable as detailed in the Action of 10/28/2020.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                          

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773